Per Curiam.
The evidence justified the finding that death resulted from the injury to the eye, and justified the award, except for failure to give notice of death. While the referee at the hearing excused failure to give notice, the statute (Workmen’s Compensation Law, § 18)  requires that the failure be excused by the Industrial Board. This was omitted apparently through inadvertence. The matter is remitted for action thereon. Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouek, JJ., concur. Award reversed and claim remitted to the State Industrial Board, without costs.